Citation Nr: 1803595	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  13-21 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for drug/alcohol abuse and, if so, whether service connection is warranted. 

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a chronic lumbar spine disorder. 

3.  Entitlement to service connection for depression 

4.  Entitlement to service connection for pancreatitis. 

5.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Kenneth H. Dojaquez, Attorney at Law

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1974 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2012, November 2012, and October 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Board notes that, while the RO also denied entitlement to nonservice-connected pension benefits in the November 2012 rating decision, such issue was granted in a March 2015 rating decision.  Therefore, as the benefit sought on appeal has been granted in full, this issue is no longer before the Board.  

In October 2014, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the record.  Additionally, in his November 2013 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge.  Thereafter, in a July 2015 written correspondence, the Veteran's representative withdrew the Veteran's request for a Board hearing.  38 C.F.R. §§ 20.702(e), 20.704(e) (2017).  
 
The Board observes that, subsequent to the Agency of Original Jurisdiction's (AOJ's) most recent adjudication of the Veteran's claims in the May 2015 statement of the case and June 2015 supplemental statement of the case, his representative submitted additional evidence in May 2016 with a waiver of AOJ consideration.  38 C.F.R. § 20.1304(c) (2017).  Therefore, the Board may properly consider such newly received evidence. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  In a final decision issued in January 2000, the RO denied service connection for drug/alcohol abuse.   

2.  Evidence added to the record since the final January 2000 denial is not cumulative and redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for drug/alcohol abuse.  

3.  In a final decision issued in October 2001, the RO denied service connection for low back pain.  

4.  Evidence added to the record since the final October 2001 denial is cumulative and redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a chronic lumbar spine disorder.  

5.  Resolving all doubt in favor of the Veteran, his currently diagnosed depression had its onset in service.

6.  Resolving all doubt in favor of the Veteran, his currently diagnosed alcohol use disorder is proximately due to his depression. 

7.  Resolving all doubt in favor of the Veteran, his currently diagnosed pancreatitis is proximately due to his alcohol use disorder.

8.  At no time during the pendency of the claim does the Veteran have a current diagnosis of bilateral hearing loss as defined by VA regulations, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim. 


CONCLUSIONS OF LAW

1.  The January 2000 decision that denied service connection for drug/alcohol abuse is final.  38 U.S.C.A § 7105(c) (West 1991) [(2012)]; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (1999) [(2017)]. 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for drug/alcohol abuse.  38 U.S.C.  § 5108 (2012); 38 C.F.R. 
§ 3.156(a) (2017). 

3.  The October 2001 decision that denied service connection for low back pain is final.  38 U.S.C.A § 7105(c) (West 1991) [(2012)]; 38 C.F.R §§ 3.104, 3.156, 20.302, 20.1103 (2001) [(2017)]. 

4.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a chronic lumbar spine disorder.  38 U.S.C.  
§ 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

5.  The criteria for service connection for depression have been met.  38 U.S.C. 
§§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

6.  The criteria for service connection for alcohol use disorder have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

7.  The criteria for service connection for pancreatitis have been met.  38 U.S.C. 
§§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

8.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

While the Veteran's representative alleged that a September 2013 VA back examination is inadequate for adjudication purposes, which will be discussed in detail herein, neither he nor the Veteran has raised any other deficiencies with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis 

A. General Laws & Regulations Governing Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  As relevant to the Veteran's service connection claim for bilateral hearing loss, in an October 4, 1995 opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

For claims filed after October 31, 1990, service connection may not be granted for substance abuse on the basis of service incurrence or aggravation. 38 U.S.C. §§ 105, 1110; 38 C.F.R. § 3.301(a); VAOPGCPREC 2-98. However, the law does not preclude a veteran from receiving compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability. Allen, supra.

Pertinent to a claim for service connection, such a determination requires a finding of a current disability that is related to an injury or disease in service.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.R.F. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

B. Applications to Reopen a Previously Denied Claims

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Drug/Alcohol Abuse 

The Veteran's original claim for service connection for drug/alcohol abuse was denied in a December 1999 rating decision, and he was notified of the decision and his appellate rights in January 2000.  He did not enter a notice of disagreement with such decision.  Furthermore, no additional evidence was received within one year of the issuance of the rating decision, and no relevant service department records were subsequently received.  In this regard, the Board notes that, in October 2001 and September 2012, the Veteran's service treatment records and military personnel records, respectively, were received; however, such did not contain any evidence pertinent to his claim for service connection for drug/alcohol abuse.  Therefore, the January 2000 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991) [(2012)]; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (1999) [(2017)]; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

In the December 1999 rating decision, the AOJ determined that the Veteran's substance abuse was the result of his own willful misconduct, and therefore, could not be service-connected.  At such time, the AOJ considered the Veteran's statements and DD Form 214.  

The evidence received since the issuance of the January 2000 rating decision includes lay statements from the Veteran and his brother; VA and private treatment records reflecting the Veteran's history of drug/alcohol abuse; and an April 2016 private mental health disorders (other than PTSD and eating disorders) DBQ report and corresponding opinion regarding the relationship between the Veteran's depression and his development of alcohol use disorder.  

The Board finds that the evidence added to the record since the final January 2000 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable probability of substantiating the Veteran's claim of entitlement to service connection for drug/alcohol abuse.  In this regard, while the Veteran's claim was previously denied based on the finding that his drug/alcohol abuse was the result of his own willful misconduct and that service connection was precluded as a matter of law, the newly received evidence includes a new theory of entitlement.  Specifically, the April 2016 private mental health disorders (other than PTSD and eating disorders) DBQ report and corresponding opinion raised the theory that the Veteran's alcohol use disorder is secondary to his depression, for which the Board awards service connection herein.  Consequently, the Board finds that the newly received evidence is not cumulative or redundant of the evidence of record at the time of the January 2000 rating decision.  Therefore, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for drug/alcohol abuse is reopened.

Chronic Lumbar Spine Disorder 

The Veteran's original claim for service connection for low back pain was denied in a December 1999 rating decision, and he was notified of the decision and his appeal rights in January 2000.  Subsequently, in an October 2001 rating decision, the Veteran's claim was reconsidered based on new legislation and again denied.  He was notified of the decision and his appellate rights later that same month.  The Veteran did not enter a notice of disagreement with such decision.  Furthermore, no additional evidence was received within one year of the issuance of the October 2001 rating decision, and no relevant service department records were subsequently received.  In this regard, the Board notes that, September 2012, the Veteran's military personnel records were received; however, such did not contain any evidence pertinent to his claim for service connection for low back pain.  Therefore, the October 2001 rating decision is final.  38 U.S.C.A § 7105(c) (West 1991) [(2012)]; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2001) [(2017)]; see also Bond, supra. 

In the October 2001 rating decision, the AOJ indicated that the Veteran's service treatment records (STRs) showed that he was evaluated for a low back injury in July 1975, which the RO noted was an acute injury that resolved during his service.  The AOJ further indicated that the Veteran's May 1977 separation examination was negative for any diagnosis or complaint of back pain.  Consequently, the AOJ determined that service connection for low back pain was not warranted as the medical evidence did not show a link, or continuity of care, for such disorder after the Veteran's discharge from service.  At such time, the AOJ considered the Veteran's statements and STRs.  

The evidence received since the October 2001 rating decision includes lay statements from the Veteran (including those from his October 2014 DRO hearing)); VA treatment records; a September 2012 VA pension examination report reflecting a diagnosis of back pain and a nexus negative opinion; a September 2013 VA back examination report reflecting a diagnosis of strain and a negative nexus opinion; and an October 2013 VA pension examination reflecting a diagnosis of  chronic back pain.  

In this regard, during his October 2014 DRO hearing, the Veteran reported that he did have back pain during his last year of service, and during his May 1977 separation examination he did not indicate such as his mother had passed and he was trying to get out of the military, so he was reading nothing and signing everything.  He further reported that, after he left service, he continued to have lower back pain.  Additionally, the Veteran indicated that he injured his lower back in a 1978 car accident; however, his back was hurting prior to such accident and the accident made his back pain worse. 

The Board notes that the lay statements of the Veteran, although new and presumed credible, are duplicative and redundant of the evidence previously considered at the time of the October 2001 rating decision.  Specifically, he has always maintained that he had a back injury during service and has experienced a continuity of symptomatology since such time.  Consequently, the newly received statements are cumulative and redundant of the evidence of record at the time of the October 2001 decision.

Furthermore, the newly received evidence continues to fail to show a link or nexus between the Veteran's current back symptomatology and any instance of his military service.  In this regard, the newly received treatment records do not include a statement relating the Veteran's back disorder to his military service.  Furthermore, the September 2012 VA examiner determined that, while the Veteran may have had an episode or two of back strain while in service, it was unlikely that such was related to his current back pain.  

Similarly, the September 2013 VA examiner found that the Veteran's back strain was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As rationale for the opinion, the examiner indicated that the Veteran's STRs showed two acute complaints of back pain during service, which was assessed as a strain with no intervening notes found to report any chronic sequelae resulting from such episodes.  The examiner further indicated that the Veteran denied recurrent back pain on his May 1977 separation examination.  

In October 2014 and May 2016, the Veteran's representative challenged the adequacy of the September 2013 VA back examination.  Specifically, he indicated that the examiner failed to discuss the Veteran's four separate falls noted in his STRs in January, April, and July 1975, and June 1976.  The Board finds this argument to be without merit.  In this regard, the Board notes that, while the examiner did not specifically reference all four of the Veteran's falls noted in his STRs, he reviewed the entirety of the record, to include the Veteran's STRs, and indicated the two falls that the Veteran reported caused him back pain.  The Board further notes that the Board may assume a VA medical examiner is competent.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) (VA has no obligation to present affirmative evidence of a VA physician's qualifications during Board proceedings, absent a challenge by the Veteran); Hilkert v. West, 12 Vet. App. 145, 151 (1999) (an appellant bears the burden of persuasion to show that the Board's reliance on an examiner's opinion was in error).  Here, a VA examiner is presumed to have properly discharged his or her duties as a health professional (presumption of regularity) in a review of the record, in interviewing the Veteran, and supporting his or her opinion with medical analysis applied to the significant facts of the case.  See Rizzo, supra, (applying the presumption of regularity to VA medical examiners in the discharge of their regular duties).  The presumption of regularity is rebuttable by clear evidence to the contrary.  Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).  

In the instant case, there is no indication that the examiner failed to properly discharge his duties as the September 2013 VA back examination and accompanying opinion are predicated on an interview with the Veteran; a review of the record, to include the Veteran's STRs; and a physical examination with appropriate testing.  Additionally, the examiner's opinion considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Furthermore, the examiner offered clear conclusions with supporting data as well as reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weight against contrary opinions").  

In this regard, the Board notes that although the above-mentioned VA examinations and opinions are new, the nexus opinions are unfavorable to the Veteran's service connection claim for a chronic lumbar spine disorder and thus does not provide a basis for reopening.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (evidence that is unfavorable to a claimant is not new and material).  

The Veteran has been afforded ample opportunity to submit new and material evidence.  As the additionally received evidence does not raise a reasonable possibility of substantiating the Veteran's service connection claim for a chronic lumbar spine disorder, it is cumulative.  See 38 C.F.R. § 3.156(a).  The Board must therefore conclude that new and material evidence has not been received to reopen such claim, and, consequently, his appeal must be denied.  

As new and material evidence to reopen the finally disallowed claim of entitlement to service connection has not been received, the benefit-of-the-doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 

C.  Service Connection Claims

Depression 

The Veteran contends that his current depression had its onset during his military service.  Specifically, he alleges that the passing of his mother while he was in service caused him to fall into a depressive state, which he continues to experience to the present day.  Therefore, he claims that service connection for depression is warranted.

In support of his claim, the Veteran submitted written correspondences from his brother and sister. In this regard, in a September 2013 written correspondence, the Veteran's brother reported that, when their mother became ill while the Veteran was in the Army, the Veteran came home on leave, went AWOL, and remained home for several months.  He further reported that, once their mother passed away, the Veteran constantly cried and seemed truly heartbroken.  The Veteran's brother indicated that the Veteran could consistently be found at their mother's grave and, although he believed the Veteran was no longer drinking, he still sounded very sad.  He further indicated that he hoped, in time, the Veteran's depression would go away.  Additionally, in a written correspondence received in May 2016, the Veteran's sister reported that when their mother died in 1976, the Veteran fell into a downhill spiral and was depressed a lot. 

The Veteran's STRs reflect that clinical evaluations conducted in connection with examinations in February 1974 and May 1977 revealed that psychiatric evaluations were normal; and he denied depression or excessive worry at such examinations.  The remaining STRs are negative for any complaints, treatment, or diagnoses referable to depression.  However, the Veteran's DD 214 confirms that he was absent without leave (AWOL) from August 5, 1974, to August 12, 1974; August 16, 1974, to October 6, 1974; October 10, 1974, to February 2, 1975.

The Veteran's post-service VA treatment records reveal a diagnosis of depression, not otherwise specified, in September 1999.  An October 2000 VA treatment record notes the Veteran's report of experiencing serious depression and serious anxiety or tension.  A June 2011 VA treatment record indicates a depression screen in which the Veteran reported the experiencing six of the eight symptoms including: decreased energy; sleep changes; guilt, hopelessness, worthlessness; decreased concentration and memory; increased or decreased appetite; and psychomotor agitation or retardation.  An October 2011 VA pension examination reveals a diagnosis of depression at least since 1999.   A February 2013 VA treatment record notes a positive depression screen.  

An April 2016 private mental health disorders (other than PTSD and eating disorders) Disability Benefits Questionnaire (DBQ) report and corresponding opinion by Dr. N.L. indicates that the Veteran reported that he was AWOL for several months in 1974 and 1975 to attend his sick mother.  He further reported that, when his mother died in 1976, "it got real bad;" and that he experienced a decreased ability to enjoy previously enjoyed activities, feelings of guilt, decreased appetite, decreased ability to concentrate, decreased sex drive, and fleeting suicidal thoughts.  Additionally, Dr. N.L. noted a diagnosis of major depressive disorder, recurrent, severe.  Here, Dr. N.L. reported that all of the Veteran's current symptoms were attributable to his depression; and such symptoms include: depressed mood; anxiety; mild memory loss; impairment of short and long term memory; difficultly in understanding complex commands' disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.  Following a review of the Veteran's claims file and an in-person psychological examination, Dr. N.L. opined that it was as likely as not that the Veteran's current depression started during his military service/is related to his military service.  As rationale for the opinion, Dr. N.L. reported that the grief and loss associated with the Veteran's mother's sickness and death lead to his depression and subsequent drinking, and noted that the Veteran was AWOL secondary to his mother's illness.  He concluded that the Veteran's mother's death in 1976 lead to the Veteran's prolonged depression.   

Based on the foregoing, the Board resolves all doubt in favor of the Veteran and finds that his currently diagnosed depression had its onset in service.  In this regard, while his STRs are negative for such a diagnosis, the Veteran's siblings competently described the Veteran's mother's passing in 1976 and his subsequent in-service symptoms regarding his depression, and the Board finds no reason to doubt their credibility in such regard.  Moreover, the Veteran has consistently and competently described the onset of his depression as occurring in 1976 throughout the course of the appeal.  Therefore, the Board accords great probative weight to Dr. N.L.'s opinion that, based on such history, the Veteran had this condition beginning in the 1976 following his mother's passing.  Consequently, the Board finds that the Veteran's depression had its onset during his military service and, therefore, service connection for such disorder is warranted.  38 U.S.C. 5107; 38 C.F.R.  § 3.102; Gilbert, supra.

Drug/Alcohol Abuse 

The Veteran contends that his drug/alcohol abuse is related to his military service. In this regard, he reported that when his mother passed away while he was in service, he began drinking excessively.  Furthermore, in a September 2013 written correspondence the Veteran's brother reported that when their mother passed away while the Veteran was in service, the Veteran started drinking excessively and the large amounts of alcohol did not take long to make him sick.  He further reported that the Veteran drank all the time; and that for several years the Veteran was homeless because he was drinking so heavily.  

As noted previously, for claims filed after October 31, 1990, as is the case here, service connection may not be granted for substance abuse on the basis of service incurrence or aggravation. 38 U.S.C. §§ 105, 1110; 38 C.F.R. § 3.301(a); VAOPGCPREC 2-98. However, the law does not preclude a veteran from receiving compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability. Allen, supra.  

The Veteran's VA treatment records reveal an assessment of drug abuse and alcoholism, none for 18 months in July 2002.  VA treatment records dated in September 1999 reveal the Veteran participated in a relapse prevention group and his report of excessive drinking when his mother passed away while he was in service.  Such records further reveal the Veteran's report of using ethanol beginning at the age of 21 years old in 1976.  VA treatment records dated in October 2000 indicate the Veteran participated in a cognitive/relapse prevention group.  An October 2000 VA treatment record notes a diagnosis of alcohol and/or drug addiction.  VA treatment records dated in June 2011 note ongoing substance abuse treatment; the Veteran's report of using alcohol, cocaine, and marijuana; and diagnoses of polysubstance dependence (alcohol, cocaine, cannabis).  An October 2011 VA pension examination indicates diagnoses of alcoholism at least since 1999 and substance abuse (cocaine) at least since 1999.  Such record further indicates that the Veteran's major issue was alcoholism; and that the Veteran had lost many jobs and had been dismissed from treatment programs due to relapses.  A September 2011 VA treatment record notes the Veteran's participation in counseling on substance use and abuse.  A January 2012 VA treatment record indicates a positive alcohol screen.  

Furthermore, the Veteran's private treatment records note an admission/discharge diagnosis of alcohol abuse in August 2010.  A November 2011 private treatment record indicates an impression of alcohol abuse, currently detoxing, now 10 days since his last drink; and polysubstance abuse, last marijuana and cocaine use was two months ago.  An April 2016 private treatment record reveals a diagnosis of alcohol use disorder, sustained full remission.  

The April 2016 private mental health disorders (other than PTSD and eating disorders) DBQ report and corresponding opinion reveals that Dr. N.L. found that it was at least as likely as not that the Veteran's excessive use of alcohol was secondary to his depression.  While Dr. N.L. did not provide an extensive rationale for such opinion, it is clear that, based on the totality of his examination report and the lay statements from the Veteran's brother, he found that such was proximately due to the Veteran's now service-connected depression as he drank to cope with such symptoms.  Therefore, the Board finds that the Veteran's diagnosed alcohol use disorder is proximately due to his depression and, consequently, service connection for such disorder is warranted.

In granting service connection for such disorder, the Board notes that Dr. N.L. found that the Veteran's alcohol use disorder was in full remission; however, the remainder of the evidence of record reflects that he had an active diagnosis of alcohol abuse during the pendency of the claim.  Furthermore, with regard to the Veteran's diagnoses referable to drug abuse, the Board notes that there is no competent evidence linking such to a service-connected disability.  

Pancreatitis

The Veteran contends that his current pancreatitis is related to his alcohol abuse.  Specifically, he alleges that, when his mother passed away while he was in service, he began drinking excessively; and such lead to him experiencing pancreas problems that have continued to the present time.  Therefore, he claims that service connection for pancreatitis is warranted.

In this regard, VA treatment records note an assessment of epigastric pain, suspect pancreatitis, in June 2010.  An additional June 2010 VA treatment record reveals an assessment of pancreatitis - ethanol induced.  An October 2011 VA treatment record indicates an assessment of pancreatitis.  A June 2012 VA treatment record notes an assessment of acute on chronic pancreatitis.  VA treatment records dated in March and September 2013 VA treatment record reveal a diagnosis of chronic pancreatitis.  An October 2013 VA pension examination indicates a diagnosis of chronic pancreatitis as of June 2010.  

Furthermore, the Veteran's post-service private treatment records reveal the Veteran's complaint of abdominal pain and a diagnosis of acute pancreatitis in August 2010.  A September 2011 private treatment record indicates a diagnosis of pancreatitis.  Private treatment records dated in November 2011 notes the Veteran's complaints of severe stomach pain, nausea, and vomiting; and diagnoses of acute pancreatitis.  Moreover, a February 2012 private treatment record reveals a diagnosis of acute pancreatitis.  An April 2016 private treatment record included an attachment with information regarding the diagnosis of alcohol-related pancreatitis.  

Consequently, as the evidence reflects a current diagnosis of pancreatitis as a result of alcohol abuse, the Board resolves all doubt in favor of the Veteran and finds that such disorder is proximately due to his alcohol use disorder.

Bilateral Hearing Loss

The Veteran's essential contention is that he currently has bilateral hearing loss as a result of noise exposure during his military service.  In this regard, he alleges that he was exposed to noise from small arms fire, mortars, tanks, military aircraft, and tactical vehicles due to his military occupational specialty (MOS) of 11C10 Indirect Fire Infantryman.  Additionally, the Veteran states that he currently has difficulty hearing others speaking to him if they are not in close proximity.  As such, he contends that service connection for bilateral hearing loss is warranted.

The Veteran's STRs, which include his February 1974 and May 1977 Reports of Medical Examination and accompanying Reports of Medical History that were completed at the time of enlistment and separation, respectively, reflect that clinical evaluations were normal in regard to his ears and drums.  On audiology testing, the February 1974 report recorded the following auditory threshold findings in decibels at the following Hertz levels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15 
10
x
10
LEFT
35
30
30
x
20




	

As the Veteran's puretone thresholds at 50, 1000, and 2000 Hertz were 26 decibels or greater in the left ear, he had documented left ear hearing loss on entry to service.  McKinney v. McDonald, 28 Vet. App. 15 (2016).  However, the concurrent medical history report contains the Veteran's report that he never had or was experiencing hearing loss.    

Moreover, on audiology testing, the May 1977 report recorded the following auditory threshold findings in decibels at the following Hertz levels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10 
20
x
X
LEFT
30
20
20
x
5






Here, the Veteran's hearing appeared to have improved bilaterally, and such testing indicated that he did not have a hearing loss disability for VA purposes.  However, for the purpose of establishing service connection, it is not required that a hearing loss disability be demonstrated at the time of discharge.  In this regard, the Board notes that he Veteran's DD-214 reflects that his primary MOS was 11C10 Indirect Fire Infantryman.  Decorations include a Sharpshooter (Rifle) Badge, reflecting potential noise exposure from gunfire during service.  Nonetheless, the Board finds that service connection for  bilateral hearing loss is not warranted as, prior to and during the pendency of the claim, the probative evidence of record fails to establish that the Veteran had a current diagnosis of bilateral hearing loss as defined by VA regulations. 

In this regard, the Veteran's post-service private treatment records do not indicate that he ever complained of, sought treatment for, or was diagnosed with bilateral hearing loss.  Additionally, the Veteran's VA treatment records do not indicate a diagnosis of bilateral hearing loss.  

Furthermore, the Veteran was afforded a VA audiological examination in November 2012.  At such time, his puretone thresholds in decibels were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
20
15
LEFT
20
20
25
25
20






Speech discrimination scores were 94 percent bilaterally.  

As such, upon consideration of the record, the Board finds that the preponderance of the evidence is against a finding that the Veteran has had bilateral hearing loss at any time during, or prior to, the pendency of his claim.   

The Board has also considered the Veteran's assertions that he currently has bilateral hearing loss related to his military service.  As a layperson, the Veteran is certainly competent to report matters within his personal knowledge, such as the occurrence of an injury or event, or his own symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, hearing loss meeting VA's definition is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding etiology, as audiological testing is needed to properly assess and diagnose a bilateral hearing loss disability for VA purposes.  Davidson v. Shinseki, 81 F.3d 1313 (Fed. Cir. 2009); Jandreau, supra; Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

In the instant case, there is no indication that the Veteran is competent to address the nature or etiology of his alleged bilateral hearing loss as he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Specifically, nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise in evaluating hearing loss.  King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).  Accordingly, the Veteran's statements in regard to a diagnosis of bilateral hearing loss, or the etiology thereof, are afforded no probative weight.

The Board finds that service connection for bilateral hearing loss cannot be established as the Veteran does not have a current diagnosis of such during the pendency of his claim.  Furthermore, the record does not contain a recent diagnosis of bilateral hearing loss prior to the Veteran's filing of a claim.  See McClain, supra; Romanowsky, supra.  Thus, where, as here, there is no probative evidence indicating that the Veteran has the disability for which service connection is sought, there can be no valid claim service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra. 

For the foregoing reasons, the Board finds that service connection for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for drug/alcohol abuse is reopened. 

New and material evidence having not been received, the application to reopen the claim of entitlement to service connection for a chronic lumbar spine disorder is denied. 

Service connection for depression is granted. 

Service connection for alcohol use disorder is granted.

Service connection for pancreatitis is granted. 

Service connection for bilateral hearing loss is denied. 



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


